Case 2:20-cr-00155-VAP Document 99-3 Filed 04/12/21 Page 1 of 4 Page ID #:549




                                  EXHIBIT 3
       Case 2:20-cr-00155-VAP Document 99-3 Filed 04/12/21 Page 2 of 4 Page ID #:550




From: Evan J. Davis <davis@taxlitigator.com>
Sent: Wednesday, March 10, 2021 1:46 PM
To: OBrien, Daniel J. (USACAC) <DOBrien@usa.doj.gov>; Ram, Ashwin <aram@Steptoe.com>
Cc: Heinz, Judith (USACAC) <JHeinz@usa.doj.gov>; Fernandez, Elisa (USACAC) <EFernandez1@usa.doj.gov>; Turgeon,
Evan (NSD) <Evan.Turgeon@usdoj.gov>; Jenkins, Mack (USACAC) <MJenkins@usa.doj.gov>; Young Crystal D
<Crystal.D.Young@irs.gov>; Stevens Farrell L <Farrell.L.Stevens@irs.gov>; Lucero John M (CI) <John.Lucero@ci.irs.gov>;
Park, Hans (LA) (FBI) <hpark2@fbi.gov>
Subject: RE: Quit claims

Got it. We’ll get the revised quitclaims to you as soon as they are completed.

Evan J. Davis
Hochman Salkin Toscher Perez P.C.
310.270.6075 cell

From: OBrien, Daniel J. (USACAC) <Daniel.Obrien@usdoj.gov>
Sent: Wednesday, March 10, 2021 9:06 AM
To: Evan J. Davis <davis@taxlitigator.com>; Ram, Ashwin <aram@Steptoe.com>
Cc: Heinz, Judith (USACAC) <Judith.Heinz@usdoj.gov>; Fernandez, Elisa (USACAC) <elisa.fernandez@usdoj.gov>;
Turgeon, Evan (NSD) <Evan.Turgeon@usdoj.gov>; Jenkins, Mack (USACAC) <Mack.Jenkins@usdoj.gov>; Young Crystal D
<Crystal.D.Young@irs.gov>; Stevens Farrell L <Farrell.L.Stevens@irs.gov>; Lucero John M (CI) <John.Lucero@ci.irs.gov>;
Park, Hans (LA) (FBI) <hpark2@fbi.gov>
Subject: RE: Quit claims

Guys, following up on our conversation yesterday, the quit claims should transfer the California and Rosemead
properties to:

        United States of America, Department of Treasury‐ Internal Revenue Service

From: OBrien, Daniel J. (USACAC)
Sent: Tuesday, March 09, 2021 2:14 PM
To: Evan J. Davis <davis@taxlitigator.com>; Ram, Ashwin <aram@Steptoe.com>
Subject: RE: Quit claims

310‐529‐1834

From: OBrien, Daniel J. (USACAC)
Sent: Tuesday, March 09, 2021 2:09 PM
To: Evan J. Davis <davis@taxlitigator.com>; Ram, Ashwin <aram@Steptoe.com>
                                                            1
        Case 2:20-cr-00155-VAP Document 99-3 Filed 04/12/21 Page 3 of 4 Page ID #:551

Cc: Stevens Farrell L <Farrell.L.Stevens@irs.gov>; Young Crystal D <Crystal.D.Young@irs.gov>; Lucero John M (CI)
<John.Lucero@ci.irs.gov>; Turgeon, Evan (NSD) <Evan.Turgeon@usdoj.gov>; Fernandez, Elisa (USACAC)
<EFernandez1@usa.doj.gov>
Subject: RE: Quit claims

Evan, I spoke to Farrell about this. Can you give me a call?

From: Evan J. Davis <davis@taxlitigator.com>
Sent: Tuesday, March 09, 2021 1:00 PM
To: OBrien, Daniel J. (USACAC) <DOBrien@usa.doj.gov>; Ram, Ashwin <aram@Steptoe.com>
Cc: Stevens Farrell L <Farrell.L.Stevens@irs.gov>; Young Crystal D <Crystal.D.Young@irs.gov>; Lucero John M (CI)
<John.Lucero@ci.irs.gov>; Turgeon, Evan (NSD) <Evan.Turgeon@usdoj.gov>; Fernandez, Elisa (USACAC)
<EFernandez1@usa.doj.gov>
Subject: RE: Quit claims

Dan:

Proposed language, keeping as much as possible from the original. We’ll get the new forms executed asap.

In addition to the quitclaim deeds for the Rosemead and California properties Imaad Zuberi has already provided the
government, prior to March 12, 2021, Zuberi will execute and deliver to the government “preliminary change of
ownership” forms for these two properties currently owned by LLCs. In the event Zuberi fails to surrender as ordered by
the Court, and at that time has not satisfied the debts owed to the IRS as set forth in the closing agreements executed
by the parties, the government may record the deeds and forms to make the properties directly subject to tax liens
against Zuberi. However, the government will return the deeds and forms without any filing or recording to Zuberi once
he has satisfied the debts owed to the IRS in the amounts provided for in the closing agreements executed by the
parties.

Also, I think I saw in an email chain that someone thought I have CIPA clearance. That’s not correct.

Evan

Evan J. Davis
Hochman Salkin Toscher Perez P.C.
310.270.6075 cell

From: OBrien, Daniel J. (USACAC) <Daniel.Obrien@usdoj.gov>
Sent: Monday, March 8, 2021 4:02 PM
To: Ram, Ashwin <aram@Steptoe.com>; Evan J. Davis <davis@taxlitigator.com>
Cc: Stevens Farrell L <Farrell.L.Stevens@irs.gov>; Young Crystal D <Crystal.D.Young@irs.gov>; Lucero John M (CI)
<John.Lucero@ci.irs.gov>; Turgeon, Evan (NSD) <Evan.Turgeon@usdoj.gov>; Fernandez, Elisa (USACAC)
<elisa.fernandez@usdoj.gov>
Subject: Quit claims

Ashwin and Evan—

Per our conversion today, if we stipulate to change the bond conditions so that the LLCs can quit claim the Rosemead
and California properties to Mr. Zuberi rather than the government, the Revenue Agents inform me Mr. Zuberi will need
to provide a “Preliminary Change of Ownership” form (attached). Otherwise, the two transfers would not be exempt
from paying a transfer tax of $1.10 per thousand (if and when the quit claim deeds are recorded).

I will speak to the revenue agents to make sure the modification we discussed is acceptable to them.
                                                               2
        Case 2:20-cr-00155-VAP Document 99-3 Filed 04/12/21 Page 4 of 4 Page ID #:552


Evan, please send me the proposed modification at your earliest opportunity so I can review it with the agents prior to
our conferring again tomorrow afternoon.

Best,

‐‐Dan




                                                            3
